UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1443


PARKRIDGE 6, LLC; DULLES CORRIDOR USERS GROUP,

                Plaintiffs – Appellants,

          v.

UNITED STATES DEPARTMENT OF TRANSPORTATION; RAY LAHOOD,
Secretary    of    Transportation;   PETER    M.   ROGOFF,
Administrator, Federal Transit Administration; VICTOR M.
MENDEZ, Administrator of FHWA; ROBERTO FONSECA-MARTINEZ,
Division Administrator of FHWA, Virginia Division; SEAN T.
CONNAUGHTON, Secretary of Transportation; JAMES BENNETT,
President   and   CEO   Metropolitan  Washington  Airports
Authority,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cv-01312-LMB-IDD)


Submitted:   February 23, 2011             Decided:   March 21, 2011


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher W. Walker, CHRISTOPHER W. WALKER PC, Reston,
Virginia, for Appellants.     Neil H. MacBride, United States
Attorney, Robin Perrin Meier, Assistant United States Attorney,
Richmond, Virginia; Kenneth T. Cuccinelli, II, Attorney General
of Virginia, Charles E. James, II, Chief Deputy Attorney
General, E. Duncan Getchell, Jr., Solicitor General, Stephen R.
McCullough, Senior Appellate Counsel, Jo Anne P. Maxwell, Senior
Assistant Attorney General, Richmond, Virginia; Edward J. Fuhr,
Eric H. Feiler, HUNTON & WILLIAMS LLP, Richmond, Virginia;
Philip Sunderland, METROPOLITAN WASHINGTON AIRPORTS AUTHORITY,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Appellants         Parkridge      6,        LLC    (“Parkridge”)            and    the

Dulles Corridor Users Group (“Users Group”) filed this lawsuit

against     the       United         States          Department          of        Transportation

(“USDOT”), Ray LaHood, in his official capacity as United States

Secretary of Transportation, Peter M. Rogoff, in his official

capacity as administrator of the Federal Transit Administration

(“FTA”),        Victor       Mendez,        in        his        official           capacity       as

administrator        of     the    Federal    Highway            Administration           (“FHWA”),

and    Roberto       Fonseca-Martinez,               in    his     official         capacity       as

administrator         of       the        Virginia          division           of      the        FHWA

(collectively, “Federal Defendants”).                            The complaint also named

Pierce    R.    Homer,       in     his    official         capacity          as    Secretary      of

Transportation        of     the      Commonwealth           of     Virginia,          and       James

Bennett,       in    his     official       capacity         as     president          and   chief

executive       officer       of     the     Metropolitan            Washington            Airports

Authority      (“MWAA”).           The    lawsuit         challenged          plans,      currently

underway,       to    expand        Metrorail         access       to    Washington          Dulles

International Airport (the “Project”).

               Finding      the     complaint         fatally       flawed,         the   district

court dismissed the suit with prejudice.                                The court concluded

that   Appellants          lacked    standing         to    bring       suit,      that    many    of

their claims were barred by sovereign immunity, and that others



                                                 3
failed to state a claim upon which relief could be granted.                                         We

affirm.

             We review de novo the district court’s order granting

a Fed. R. Civ. P. 12(b)(6) motion to dismiss.                                  Philips v. Pitt

Cnty.   Mem’l        Hosp.,     572     F.3d       176,    179-80         (4th Cir. 2009).            A

district    court’s         dismissal         for       lack    of    standing       and      for   the

existence of sovereign immunity are questions of law that this

court     also       reviews       de   novo.             See    S.C.       Wildlife          Fed’n v.

Limehouse,        549       F.3d     324,      332        (4th Cir. 2008);               McBurney v.

Cuccinelli, 616 F.3d 393, 398 (4th Cir. 2010).

             Appellants            argue      that      alternatives          to     the      Project,

which    they      claim       could       establish           faster      travel        speeds     and

obviate     the      need    for      collecting          tolls,       were    not       considered.

They    maintain        that    failure        to       select       an   alternative          to   the

Project has subjected them to economic damages in the form of

tolls and taxes that they would not otherwise have been required

to   pay.        Appellants         also      cite      “impaired         access         to   National

Airport and less than optimum access to Dulles Airport” as a

basis for standing.

             Our       jurisdiction           is     circumscribed            by    the       standing

requirement       of     Article        III    of       the     U.S.      Constitution,           which

limits judicial review to “cases” and “controversies.”                                        Lujan v.

Defenders       of     Wildlife,        504        U.S.    555,       559-60       (1992).          The

doctrine     of      standing       has     both        constitutional             and    prudential

                                                    4
components.       Allen v. Wright, 468 U.S. 737, 751 (1984).                    A party

satisfies the constitutional component of standing if:

      (1) [the party] has suffered an “injury in fact” that
      is (a) concrete and particularized and (b) actual or
      imminent, not conjectural or hypothetical; (2) the
      injury is fairly traceable to the challenged action of
      the defendant; and (3) it is likely, as opposed to
      merely speculative, that the injury will be redressed
      by a favorable decision.

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,

528   U.S.   167,     180-81    (2000).         The    prudential       component    of

standing     encompasses       three    additional       constraints:             first,

generalized       grievances      shared   by    all    or   a    large    class     of

citizens do not warrant judicial review; second, a plaintiff

must generally assert his own legal rights and may only assert

rights of third-parties in specialized circumstances; and third,

the grievance must fall within the zone of interests the statute

or constitutional guarantee protects or regulates.                         Bishop v.

Bartlett, 575 F.3d 419, 423 (4th Cir. 2009).

             We   find    that,    with    the    exception       of    Count     Eight,

Appellants cannot establish standing to bring suit on any of the

counts in the complaint.            The injuries Appellants identify fall

squarely     within      the   prudential       limitation       on    standing    that

courts refrain from exercising jurisdiction over a “‘generalized

grievance’ shared in substantially equal measure by all or a

large class of citizens.”              Warth v. Seldin, 422 U.S. 490, 500

(1975).      Appellants’ complaint is introduced and styled as a

                                           5
“suggestion        for    a   new    approach         to   some     of   the     most       vexing

transportation           issues     in      the       Washington,        DC     Metro       area.”

Whether or not the taxes and tolls associated with the Project

are     unnecessary,          as    the      Appellants        maintain,          is        not     a

particularized           legal     injury    but       a   policy    question          of    broad

applicability.            We therefore find that these claims are “more

appropriately addressed in the representative branches.”                                          Elk

Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 12 (2004).

                 Count Eight alleges a violation of Virginia’s Freedom

of Information Act (“FOIA”).                      Appellants have standing as to

this count because they need only show that they sought and were

denied specific records.                   See Pub. Citizen v. U.S. Dep’t of

Justice, 491 U.S. 440, 449-50 (1989).                         This count is directed

against the Commonwealth of Virginia and the MWAA.                                   The claim

fails as to Virginia because sovereign immunity does not permit

federal courts to hear a suit against state officials on the

basis       of   state    law.       See     Pennhurst       State       Sch.    &     Hosp.      v.

Halderman, 465 U.S. 89, 106 (1984); see also id. at 100 n.9

(noting a state does not waive sovereign immunity in federal

court by consenting to suit in its own courts).                               The claim fails

against the MWAA because Virginia’s FOIA 1 only reaches Virginia


        1
       Appellants assert for the first time on appeal that if
Virginia’s FOIA does not apply to the MWAA, then the federal
FOIA must.   However, we decline to address this argument as it
(Continued)
                                                  6
public bodies.          See Va. Code Ann. §§ 2.2-3701 - 3704 (2008

& Supp. 2010).     The MWAA is “a political subdivision constituted

to operate and improve the Metropolitan airports,” and it exists

“independent of Virginia and its local governments, the District

of   Columbia,    and    the    United   States       Government.”         49    U.S.C.

§ 49106(a)(2)-(3)       (2006).      As       such,    it    is   not     subject      to

Virginia’s FOIA.

           Because       the    complaint      must     be    dismissed         in    its

entirety for the reasons discussed above, we decline to reach

Appellants’ other arguments. 2

           Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral   argument      because       the   facts    and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




was not presented to the district court.                 Muth v. United States,
1 F.3d 246, 250 (4th Cir. 1993).
      2
       We note that the Appellants identified as an issue, but
failed to offer argument on, the district court’s authority to
dismiss the complaint with prejudice. Appellants have therefore
abandoned this issue.   See United States v. Al-Hamdi, 356 F.3d
564, 571 n.8 (4th Cir. 2004) (“It is a well settled rule that
contentions not raised in the argument section of the opening
brief are abandoned.”).



                                          7